Citation Nr: 0118167	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  00-24 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans





INTRODUCTION

The veteran served on active duty from March 1967 to February 
1969.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 decision by the Nashville, 
Tennessee Department of Veterans Affairs (VA) Regional Office 
(RO), which determined that new and material evidence had not 
been submitted to reopen the veteran's claim.


FINDINGS OF FACT

1.  Service connection for a peripheral neuropathy was denied 
in a May 1997 rating decision.  The veteran was notified of 
this decision and no timely disagreement was received.

2.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection for peripheral neuropathy.

3.  The evidence submitted in support of the veteran's 
petition to reopen his claim for service connection for 
peripheral neuropathy is cumulative.


CONCLUSIONS OF LAW

1.  The May 1997 decision denying service connection for 
peripheral neuropathy is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.302(a), 20.1103 (2000).  

2.  Evidence submitted pursuant to the veteran's petition to 
reopen his claim for service connection for peripheral 
neuropathy is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The Board has conducted a complete and thorough review of the 
veteran's claims folder.  In this regard, the Board notes 
that, by virtue of a November 2000 letter and a December 2000 
statement of the case, the veteran and his representative 
were notified of the information (e.g., medical, or lay, 
evidence) necessary to substantiate his new and material 
claim.  Service medical records were previously obtained and 
associated with the claims folder, and the National Personnel 
Records Center previously indicated that all available 
records have been forwarded.  Additionally, the veteran has 
not specified any outstanding records.  Consequently, then 
Board concludes that the RO has met its duty to assist the 
veteran in the development of his new and material claim 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2000).  However, 
if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when determining whether additional evidence is new and 
material, the VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

In the present case, service connection for peripheral 
neuropathy due to exposure to Agent Orange was initially 
denied in May 1997.  At that time, the evidence included the 
veteran's claim, service medical records, the veteran's 
statements, and VA medical evidence.  Service medical records 
do not reflect any complaints or treatment of peripheral 
neuropathy.  VA medical records from 1993 to 1995 to include 
VA examination do not show findings or diagnoses of 
peripheral neuropathy.  Based on this evidence, the RO, by a 
May 1997 rating decision, denied service connection for 
peripheral neuropathy on the basis that that there was no 
current disability.  The veteran was notified of this 
decision in May 1997, but a notice of disagreement was not 
received.  Thus, the decision was final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(2000).  

Evidence submitted since the May 1997 decision consists of 
the veteran's statement that he has peripheral neuropathy in 
both feet and his right leg and that he submitted additional 
evidence in July 1997 that was not considered by the RO.

The Board considered the statements made by the veteran.  The 
Board acknowledges that a person is competent to report that 
on which he has personal knowledge and on which comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, to the extent that the veteran in the 
present case contends that he has peripheral neuropathy and 
that such disorder resulted from his service, such 
allegations are lay speculation on medical issues involving 
the etiology of a disability and, as such, do not bear 
directly and substantially to the claim on appeal and are not 
material.  See Pollard v. Brown, 6 Vet. App. 11  (1993) 
(pursuant to Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 
(lay testimony attempting to diagnose frostbite or arthritis 
in service held to be not competent evidence for such purpose 
and thus not material); see also Moray v. Brown, 5 Vet. App. 
211 (1993) (lay assertions of medical causation cannot serve 
as the predicate to reopen a claim under 38 U.S.C.A. § 5108 
(1991)).  See Stadin v. Brown, 8 Vet. App. 280, 284 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Routen v. 
Brown, 10 Vet. App. 183 (1997).  More importantly, these 
contentions are duplicative of contentions made in connection 
with the veteran's prior claim.  Thus, this evidence is not 
new.  

Moreover, although the veteran reported that he resubmitted 
evidence on July 31, 1997, review of the veteran's claims 
folders does not disclose any evidence dated in July 1997 
and/or received in July or August 1997.  The only 
documentation of record from the veteran between the May 1997 
notification letter and the October 2000 claim to reopen is a 
VA Form 21-647C, Request for Approval of School attendance, 
which does not contain any medical information.  
Additionally, in the December 2000 Statement of the case, the 
RO advised the veteran that the record did not contain any 
receipt of July 1997 evidence from the veteran.  Although the 
veteran, his December 2000 appeal, stated that he submitted 
evidence in July 1997, he did not provide copies of such 
evidence.

Accordingly, the Board concludes that the evidence submitted 
since the May 1997 denial, which consists of the veteran's 
statements, does not bear directly and substantially upon the 
specific matter under consideration, is cumulative, and is 
not so significant that it must be considered in order to 
decide fairly the merits of the claim for service connection 
for peripheral neuropathy.  Thus, the Board must deny his 
petition to reopen his previously denied claim for service 
connection for peripheral neuropathy.  


ORDER

The veteran's petition to reopen his claim for service 
connection peripheral neuropathy is denied, as new and 
material evidence has not been submitted.  




		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

 

